NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                             DEC 18 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 11-50505

              Plaintiff - Appellee,               D.C. No. 2:07-cr-00967-PSG-1

  v.
                                                  MEMORANDUM *
TERRY LEE FRANKLIN,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                      Argued and Submitted October 12, 2012
                               Pasadena, California

Before: PREGERSON and W. FLETCHER, Circuit Judges, and PIERSOL, Senior
District Judge.**

       Terry Franklin appeals the district court's denial of his motion to dismiss for

post-indictment delay, the district court’s denial of his suppression motion, and his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
conviction under 18 U.S.C. § 1546(a). We affirm the district court on all three

matters.

      Franklin’s motion to dismiss was based on the Sixth Amendment right to a

speedy trial. In this case, the length and reasons for delay do not excuse Franklin

from showing actual, non-speculative prejudice. See United States v. Beamon, 992

F.2d 1009, 1014 (9th Cir. 1993) (“[W]e must consider the amount of delay in

relation to particularized prejudice.”). Franklin cannot show that his trial’s delay

caused him such prejudice. As a result, the delay between Franklin’s indictment,

arrest, and trial did not violate his Sixth Amendment speedy-trial rights. We affirm

the district court’s denial of Franklin’s motion to dismiss.

      We also affirm the district court’s denial of Franklin’s suppression motion.

We find that the circumstances created reasonable suspicion for an “investigatory

stop,” or Terry stop, of Franklin. See Hiibel v. Sixth Judicial Dist. Court of Nev.,

542 U.S. 177, 185 (2004). The accompanying frisk was appropriate under the

circumstances.

      Finally, for the reasons enumerated by the district court, we affirm

Franklin’s conviction under 18 U.S.C. § 1546(a). United States v. Franklin, CR

07-967 PSG, 2011 WL 3424448 (C.D. Cal. Aug. 5, 2011).


AFFIRM.